Citation Nr: 1400299	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  97-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for a cardiac disability.  

3.  Entitlement to service connection for a disability of the cervical segment of the spine.

4.  Entitlement to service connection for a disability of the lumbar segment of the spine.  

(The issue of entitlement to apportionment of the Veteran's benefits on behalf his child, J.M., is the subject of a separate Board decision)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to September 1966.  He also had periods of active duty for training (ACDUTRA) along with periods of inactive duty training (INACDUTRA) in the Alabama Army National Guard. 

These matters initially came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions in October 2004 (diabetes, neck, coronary artery disease) and January 2005 (lower back) by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

When the claim was originally before the Board, there were additional issues that were also appealed.  Those included termination of improved pension benefits, overpayment of pension benefits, and apportionment of pension benefits.  It was on these financial matters that the Veteran proffered testimony before a Decision Review Officer (DRO) in October 2006.  The Veteran did not provide testimony concerning the issues now before the Board.  

In April 2009, September 2011, and May 2013 the Board remanded the issues currently on appeal.  

The appeal is again remanded to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran underwent VA examinations in August 2013, but the examiner did not provide responses to all of the inquiries that were made to her pursuant to the Board's remand.  The Board has a duty to insure compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Recent communications from VA, such as the most recent supplemental statement of the case, have been sent to the custodian of one of the Veteran's children, rather than the Veteran.  The Veteran must be provided copies of these communications.  38 C.F.R. § 3.103 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a copy of the September 2013 supplemental statement of the case.

2.  The Veteran should be afforded a VA examination for his claimed cervical and lumbar spine disabilities.  The claims folder should be provided to the examiner for review in conjunction with the examination and the examiner should indicate that the folder was reviewed.

The examiner should render an opinion as to whether it is at least as likely as not (at least a 50 percent probability or better) that any disability of the cervical or lumbar segment of the spine is related to service, including being secondary to the Veteran's service-connected shoulder disability.  

The examiner should also provide an opinion as to whether any pre-existing conditions of the neck and lower back were aggravated by the Veteran's military service.  The examiner should opine whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the disability increased in severity beyond its normal progression during active service.  

The examiner should provide reasons for these opinions. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide reasons why the necessary opinion cannot be provided, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause or aggravate the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  

The examiner must specifically discuss the Veteran's contentions that his most recent service in the Army National Guard aggravated his pre-existing disabilities. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

4.  The Veteran should be afforded a VA medicine examination with regard to the diabetes mellitus claim.  The claims folder should be provided to the examiner for review in conjunction with the examination and the examiner should indicate that the folder was reviewed.

The examiner should render an opinion as to whether it is at least as likely as not (at least a 50 percent probability or better) that the Veteran's type II diabetes mellitus is related to service, or whether the condition was aggravated by the Veteran's military service.  In other words, if an identified disability is found to have existed prior to service entrance, the examiner should opine whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the disability increased in severity beyond its normal progression during active service.

If the examiner is unable to provide a requested opinion without resorting to speculation, the examiner must provide reasons why this is so, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause or aggravate the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.

The examiner must specifically discuss the Veteran's contentions that his most recent service in the Army National Guard aggravated his pre-existing diabetes mellitus.  The examiner must also discuss whether any increases in medication used for the control of the Veteran's diabetes mellitus shows that the condition became more disabling or was aggravated by service.  Additionally, if the examiner concludes that the Veteran's type II diabetes mellitus is not service-related and was not aggravated by service or a service-connected disability, the examiner must explain in detail the reasoning behind this determination. 

5.  The Veteran should be afforded a VA cardiology examination.  The claims folder should be provided to the examiner for review in conjunction with the examination and the examiner should indicate in the report that the folder was reviewed.

The examiner should render an opinion as to whether it is at least as likely as not (at least a 50 percent probability or better) that any cardiac disability is related to service, or whether it was aggravated by the Veteran's military service.  The examiner must specifically discuss the Veteran's military medical records from 1999 and 2003 that indicated that his heart condition was such that he could enlist into the Army National Guard but became severe enough in 2002/2003 such that he was diagnosed with nonfunctional bypasses with diffuse disease.  In other words, if an identified disability is found to have existed prior to service entrance, the examiner should opine whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the disability increased in severity beyond its normal progression during active service.  A complete analysis must be provided, and the citing of recognized medical treatises in the doctor's analysis that clearly support his/her ultimate conclusions would be appreciated and welcomed.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions.

If the examiner is unable to provide a requested opinion without resorting to speculation, the examiner must provide reasons for this inability, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause or aggravate the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

The examiner must specifically discuss the Veteran's contentions that his most recent service in the Army National Guard aggravated his pre-existing cardiac disorder.  If the examiner concludes that the Veteran's heart condition is not service-related and was not aggravated by service or a service-connected disability, the examiner must explain in detail the reasoning behind this determination. 

6.  The agency of original jurisdiction (AOJ) should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

7.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


